Citation Nr: 1643163	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral radiculopathy of the upper and lower extremities secondary to a back disability.

3.  Entitlement to service connection for bilateral neuropathy of the upper and lower extremities secondary to a back disability.

4.  Entitlement to service connection for chest pain.

5.  Entitlement to service connection for sleep problems.

6.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, claimed as a nervous condition.

7.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days under 38 C.F.R. § 4.29.

8.  Entitlement to a temporary total evaluation based on treatment necessitating convalescence under 38 C.F.R. § 4.30. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.

This appeal is before the Board of Veterans' Appeals (Board) from August 2011 and March 2014 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is unfortunately required to obtain records necessary to decide the Veteran's claims.

The August 2014 statement of the case refers to VA treatment records from the San Juan VA Medical Center from February 2013 through July 2014.  These records, which are not described in any significant detail, have not been associated with the Veteran's claims file.  Under the VCAA, VA must obtain and associate with the claims file any potentially relevant medical treatment or examination records at VA health-care facilities if the location of such records are known or reasonably identified .  38 U.S.C.A. § 5103A(c)(2); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  

Additionally, the record contains page one of a letter sent to the Veteran by the Social Security Administration (SSA), indicating that he was to begin receiving disability benefits in September 2013.  There is no indication in the record that VA took the necessary steps to attempt to obtain any relevant records from the Social Security Administration.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record, including VA treatment records from the San Juan VA Medical Center from February 2013 through July 2014.

2.  Obtain and associate with the claims file any records in the possession of the Social Security Administration pertinent to the Veteran's award of disability benefits.  Make a notation in the claims file of all attempts to obtain these records and all responses received.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


